Citation Nr: 0031153	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for a disability of the 
lumbar spine.

2. Entitlement to service connection for viral infection 
syndrome with chest pain and fatigue.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tension myalgia and 
fibromyalgia.

5. Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
August 1996.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated July 1997, the RO denied the veteran's claims 
for service connection for a lumbar spine disability, a viral 
infection syndrome with chest pain and fatigue, tension 
myalgia and fibromyalgia and hearing loss.  

In a rating decision dated July l999, the RO granted service 
connection for varicose veins in the right lower extremity.  
Service connection had previously been established for 
varicose veins in the left lower extremity and a 10 percent 
evaluation was assigned for bilateral varicose veins, 
effective April 1998.  

In addition, the Board points out that service connection for 
a neck disability was considered in a statement of the case 
issued in April 1998, and this matter was addressed by the 
veteran in a substantive appeal received the following month.  
By rating action in August 1998, the RO granted service 
connection for history of a neck injury with associated 
headaches.  Accordingly, this matter has been resolved in the 
veteran's favor.  In a statement dated September 1999, the 
veteran referred to a claim for an increased rating for his 
service-connected neck disability.  As this matter has not 
been developed for appeal, it is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for hearing 
loss, viral infection syndrome with chest pain and fatigue 
and tension myalgia and fibromyalgia and an increased rating 
for bilateral varicose veins will be considered in the Remand 
section below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran was seen on a few occasions in service for 
complaints involving the low back.  

2. A chronic low back disability was not present in service 
and has not been documented following the veteran's discharge 
from service.


CONCLUSIONS OF LAW

A lumbar spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records disclose that the veteran was 
seen in December 1987 and related that he had sustained a 
trauma to his tailbone two to three years earlier.  He stated 
that the neck and lumbosacral pain was gradually worsening.  
Following an examination, the assessment was lumbosacral 
spine pain, chronic.  Possible degenerative joint disease was 
noted.  An X-ray of the lumbar spine showed that the 
vertebral bodies and disc spaces were normal.  He was seen 
several days later for follow-up of back pain.  No pertinent 
assessment was made.  In May 1990, the veteran complained of 
low back pain of two weeks duration.  The assessment was 
mechanical low back pain.  Medication was prescribed.  He was 
seen in the orthopedic clinic in September 1994 and reported 
that he had fallen on his buttocks in 1986.  There were no 
findings concerning the lumbar spine.  On VA spine 
examination in May 1998 and neurological examination in June 
1998, there were no complaints or abnormal findings 
pertaining to the lumbar spine.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

A review of the record confirms that the veteran was seen on 
several occasions during service for complaints of low back 
pain.  While it was indicated in late 1987 that he might have 
degenerative joint disease, an X-ray at that time was 
essentially normal.  The Board acknowledges that the veteran 
was treated with medication for mechanical low back pain in 
May 1990.  However, there is no further indication in the 
service medical records of any complaints or treatment for 
back pain.  It is apparent that the symptoms he experienced 
in service were acute and transitory and did not represent 
the onset of a chronic low back disability.  It is also 
significant to observe that the veteran has not provided any 
clinical evidence demonstrating that he currently has any 
disability of the lumbar spine.  

The only evidence in support of the veteran's claim for 
service connection for a lumbar spine disability consists of 
his allegations that he currently has a back disability that 
is related to service.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Accordingly, based 
on the evidence of record, the Board finds that the weight of 
the evidence is against the veteran's claim for service 
connection for a lumbar spine disability.


ORDER

Service connection for a disability of the lumbar spine is 
denied.


REMAND

The veteran also asserts that service connection is warranted 
for hearing loss, viral infection syndrome with chest pain 
and fatigue and tension myalgia with fibromyalgia.  He 
apparently attributes the latter two claimed disabilities to 
his service in the Persian Gulf.  

With respect to the claim for service connection for hearing 
loss, the Board notes that an audiometric test on a periodic 
examination in August 1983, the hearing threshold levels in 
decibels in the right ear were 10, 5, 0, 5, 0 and 30 at 500, 
1000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 10, 5, 15, 10, 5 and 10.  
Another audiometric test was conducted in February 1993.  The 
hearing threshold levels in decibels in the right ear were 
10, 5, 0, 15, 15, and 20, at 500, 1000, 2,000, 3,000, 4,000 
and 6,000 Hertz, respectively.  At corresponding frequencies 
in the left ear, the hearing threshold levels in decibels 
were 10, 5, 5, 15, 10 and 35.  These findings suggest that 
the veteran had a hearing loss in the right ear in August 
1983 and a hearing loss in the left ear in February 1993.  
The Board notes that a Department of Veterans Affairs (VA) 
examination has not been conducted following the veteran's 
separation from service.  

The Board notes that the veteran has submitted a claim for 
service connection for undiagnosed illness manifested by loss 
of stamina, signs/symptoms involving the skin, headaches, 
muscle and joint pain, neurological signs/symptoms (to 
include memory loss), signs/symptoms involving the upper or 
lower respiratory system, sleep disturbance, gastrointestinal 
signs/symptoms and cardiovascular signs/symptoms.  The RO has 
denied this claim, most recently in April 2000, on the basis 
that the veteran did not serve in the Southwest Asia theater 
of operations as set forth in 38 C.F.R. § 3.317(d)(2) (1999).  
The Board believes that these claims are inextricably 
intertwined with the claims for service connection for viral 
infection syndrome with chest pain and fatigue and tension 
myalgia and fibromyalgia.  

The Board points out that the National Personnel Records 
Center, responding to a request for information from the RO, 
reported that a search for Southwest Asia service for the 
veteran was negative.  The Board notes that the veteran's 
Form DD 214 reflects that he was awarded the Southwest Asia 
Service Medal.  In addition, in the citation to the 
Meritorious Service Medal, it was stated that the veteran had 
been deployed to Riyadh, Saudi Arabia, which is in the 
Southwest Asia Theater of operations.  

Finally, the veteran argues that a higher rating should be 
assigned for bilateral varicose veins.  The Board points out 
that the veteran was afforded a VA examination of the 
arteries and veins in April 1998.  It does not appear that 
findings pertaining to varicose veins on the right lower 
extremity were reported.  He also underwent vein stripping at 
the University of Utah medical facility, but records of that 
treatment are not in the claims folder.

Pursuant to recently enacted legislation, the Department of 
Veterans Affairs (VA) must make "reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114, Stat. 2096, 
___(2000) (to be codified at 38 U.S.C. § 5103A).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should again contact the 
service department in an attempt to 
clarify whether the veteran had service 
in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  If the veteran submits a timely 
notice of disagreement with respect to 
the claims for service connection for 
undiagnosed illness, the RO should issue 
a statement of the case, and develop them 
in accordance with appellate procedures.

3.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hearing loss since 
his separation from service and for 
bilateral varicose veins since 1997.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.  Records from the 
University of Utah Medical Center 
pertaining to vein stripping in 1998 
should be obtained and associated with 
the claims folder.

4.  The veteran should then be afforded a 
VA examination by specialists in ear, 
nose and throat disease and vascular 
disease, if available, to determine the 
nature and extent of any current hearing 
loss and bilateral varicose veins.  All 
necessary tests should be performed.  
Audiometric testing should be 
accomplished.  The ear, nose and throat 
specialist should be requested to furnish 
an opinion concerning whether the veteran 
currently has a hearing loss disability 
and, if so, whether it is related to 
service.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiners in conjunction with the 
examinations.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


